DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on June 02nd, 2022 has been acknowledged.  By this amendment, claims 1 and 4 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 12-20 have been withdrawn from further consideration as being drawn to non-elected invention.  Claims 1, 4, and 12 are in independent form.  Applicant’s amendment to the title has been accepted.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pub. 2015/0371932), of record, in view of Kikuchi et al. (U.S. Pub. 2010/0295191), newly cited, and Pagaila et al. (U.S. Pub. 2011/0042798), of record.
In re claim 1, Hu discloses a method of forming a semiconductor package, comprising providing a first substrate (temporary carrier 1) (see paragraph [0015] and fig. 2A); forming at least two first wiring layers 342, 343 over a side of the first substrate 1, disposing a first insulating layer 352 between adjacent two first wiring layers 342, 343 of the at least two first wiring layers (see paragraph [0021] and fig. 2G), and patterning the first insulating layer 352 to form a plurality of first through-holes (vias that extending through the first insulating layer 352 that connecting the two first wiring layers 342 and 343 together, see fig. 2G), wherein the adjacent two first wiring layers 342, 343 are electrically connected to each other through the plurality of first through-holes (vias) (see fig. 2G), and the at least two first wiring layers constitute a wiring structure of the semiconductor package (see paragraph [0021] and fig. 2G); providing at least one semiconductor element 51 (see paragraphs [0030]-[0031] and fig. 2N), wherein each semiconductor element 51 of the at least one semiconductor element includes a plurality of pins (bumps that connecting the semiconductor element 51 to pads 341) (see fig. 2N); disposing the plurality of pins of the each semiconductor element 51 of the at least one semiconductor element 51 on the wiring structure (see fig. 2N); encapsulating 511 the at least one semiconductor element 51 (see paragraph [0031] and fig. 2O); and placing a ball 52 on a side of the wiring structure away from the at least one semiconductor element 51 (see paragraph [0033] and fig. 2Q).

    PNG
    media_image1.png
    320
    779
    media_image1.png
    Greyscale

Hu discloses wherein a line width of the at least two first wiring layers M01, M02, T01, T02 gradually decreases toward the chip 60 (see paragraphs [0072]-[0074] and fig. 6D) but is silent to that wherein a line width of the at least two first wiring layers gradually decreases away from the first substrate.
However, Kikuchi discloses in a same field of endeavor, a method for forming a semiconductor package, including, inter-alia, providing a first substrate 33, forming at least two first wiring layers 16, 17 over a side of the first substrate, patterning the first insulating layer 30 to form a plurality of first through-holes 19, wherein adjacent two first wiring layers 16, 17 are electrically connected to each other through the first through-holes 19, the at least two first wiring layers 16, 17 constitute a wiring structure of the semiconductor package, and a line width of the at least two first wiring layers 16, 17 gradually decreases away from the first substrate 33 (see paragraphs [0140]-[0145] and figs. 9, 13A-C, 14A-C, note that, the line width of the wiring layer 17 away from the first substrate 33 is shorter than the line width of the wiring layer 16 which is closer to the first substrate 33).

    PNG
    media_image2.png
    675
    861
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    386
    858
    media_image3.png
    Greyscale


Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Kikuchi into the method for forming the semiconductor package of Hu in order to enable a line width of the at least two first wiring layers gradually decreases away from the first substrate in Hu to be formed because in doing so a thin wiring board and semiconductor package having high-speed transmission characteristics and excellent mounting reliability can be obtain (see paragraph [0002] of Kikuchi).  Furthermore, it is respectfully submitted that, the configuration regarding about the shape and size of the claimed at least two first wiring layers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Additionally, it is respectfully submitted that a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
Hu is further silent to wherein disposing the plurality of pins of the each semiconductor element of the at least one semiconductor element on a side of the wiring structure away from the first substrate.
However, Pagaila discloses in a same field of endeavor, a method of forming a semiconductor package, including, inter-alia, providing a first substrate 128 (see paragraph [0046] and fig. 4b), forming wiring layers 124 over the first substrate 128 (see paragraph [0045] and fig. 4b), providing at least one semiconductor element 208, wherein each semiconductor element 208 of the at least one semiconductor element 208 includes a plurality of pins 212 (see paragraph [0046] and figs. 4b-d), and disposing the plurality of pins 212 of the each semiconductor element 208 of the at least one semiconductor element on a side of the wiring structure 124 away from the first substrate 128 (see paragraph [0046] and figs. 4b-d), encapsulating 228 the at least one semiconductor element 208 (see paragraph [0050] and fig. 4e).

    PNG
    media_image4.png
    578
    738
    media_image4.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Pagaila into the method for forming the semiconductor package of Hu in order to enable the step of disposing the plurality of pins of the each semiconductor element of the at least one semiconductor element on a side of the wiring structure away from the first substrate in Hu to be performed because in doing so would provide a reliable interconnect structure in the stack chip package (see paragraph [0010] of Pagaila).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Hu in combination with Kikuchi and Pagaila discloses wherein before disposing the plurality of pins of the each semiconductor element of the at least one semiconductor element on the side of the wiring structure away from the first substrate, further including disposing at least two second wiring layers (adjacent wring layers 342, 343 on the right side of the device) on a side of the at least two first wiring layers away from the first substrate, disposing a second insulating layer (adjacent insulating layer 352 on the right side of the device) between adjacent two second wiring layers of the at least two second wiring layers, and patterning the second insulating layer to form a plurality of second through-holes (vias), wherein the adjacent two second wiring layers are electrically connected to each other through the plurality of second through-holes, and the at least two first wiring layers and the at least two second wiring layers constitute the wiring structure of the semiconductor package; and disposing the plurality of pins of the each semiconductor element of the at least one semiconductor element on the side of the wiring structure away from the first substrate (see paragraph [0021] and fig. 2G of Hu and paragraph [0050] and fig. 4e of Pagaila).
In re claim 3, as applied to claim 2 above, Hu in combination with Kikuchi and Pagaila discloses wherein disposing the at least two second wiring layers on the side of the at least two first wiring layers away from the first substrate includes: sequentially forming the at least two second wiring layers on the side of the at least two first wiring layers away from the first substrate (see paragraph [0021] and fig. 2G of Hu and paragraph [0050] and fig. 4e of Pagaila).
In re claim 5, as applied to claim 1 above, Hu in combination with Kikuchi and Pagaila discloses wherein the at least one semiconductor element further includes: a die 51 and at least two third wiring layers (note that, the die 51 includes additional wiring layers 341, 343 which constitutes as the at least two third wiring layers) (see paragraphs [0017]-[0021] and fig. 2R), wherein: the at least two third wiring layers are located on a side of the die 51 close to the wiring structure, a third wiring layer farthest away from the die 51 is configured as the plurality of pins of the each semiconductor element of the at least one semiconductor element, a third insulating layer 351 is disposed between adjacent two third wiring layers of the at least two third wiring layers, the third insulating layer 351 is patterned to form a plurality of third through-holes (vias), and the adjacent two third wiring layers are electrically connected to each other through the plurality of third through-holes (vias) (see paragraphs [0020]-[0021] and figs. 2F, 2O of Hu).
In re claim 7, as applied to claim 1 above, Hu in combination with Kikuchi and Pagaila discloses wherein encapsulating the at least one semiconductor element includes forming an encapsulation structure 511 on the side of the wiring structure away from the first substrate and around the at least one semiconductor element 51 (see paragraphs [0031]-[0032] and fig. 2O of Hu).
In re claim 8, as applied to claim 7 above, Hu in combination with Kikuchi and Pagaila discloses wherein a quantity of the at least one semiconductor element 51 disposed over the first substrate is more than one (note that, there are more than one chip 51, see fig. 2R); and after encapsulating 511 the at least one semiconductor element 51, the method further includes cutting the at least two first wiring layers 342, 343 and the encapsulation structure 51 to form a plurality of semiconductor packages (see paragraph [0035] and figs. 2R and 2S of Hu).
In re claim 10, as applied to claim 1 above, Hu in combination with Kikuchi and Pagaila discloses wherein a quantity of the at least one semiconductor element 51 disposed over the first substrate is more than one (note that, there are more than one chips 51, see fig. 2R); and before encapsulating the at least one semiconductor element, the method further includes: patterning the first insulating layer 452 in the wiring structure to form a plurality of trenches between adjacent two semiconductor elements 51 of the at least one semiconductor element, and encapsulating the at least one semiconductor element to form an encapsulation structure 511 on the side of the wiring structure away from the first substrate, on a side surface of the wiring structure, and around the at least one semiconductor element 51 by filling the plurality of trenches with an encapsulating material 511 (see paragraphs [0031]-[0032] and figs. 2 P and 2Q of Hu).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pub. 2015/0371932), of record, in view of Kikuchi et al. (U.S. Pub. 2010/0295191), newly cited, and Pagaila et al. (U.S. Pub. 2011/0042798), of record, as applied to claims 1 and 8 above, and further in view of Do et al. (U.S. Pub. 2011/0266652), of record.
In re claim 9, as applied to claim 8 above, Hu, Kikuchi, and Pagaila are silent to wherein after forming the plurality of semiconductor packages, further including: encapsulating a side edge of the at least two first wiring layers.
However, Do discloses in a same field of endeavor, a method of forming a semiconductor package, including, inter-alia, after forming the plurality of semiconductor packages 64, 66 (see paragraph [0027] and fig. 2e), further including: encapsulating 104 a side edge of the at least two first wiring layers 100 (see paragraphs [0028]-[0029] and fig. 2f).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Do into the method for forming the semiconductor package of Hu modified by Kikuchi and Pagaila in order to enable the step of after forming the plurality of semiconductor packages, further including: encapsulating a side edge of the at least two first wiring layers in Hu to be performed because in doing so the encapsulation protects the semiconductor element from external elements and contaminants (see paragraph [0028] of Do).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 11, as applied to claim 1 above, Hu modified by Kikuchi and Pagaila discloses wherein a quantity of the at least one semiconductor element 51 disposed over the first substrate is more than one (note that, there are more than one chips 51, see fig. 2R); and before encapsulating the at least one semiconductor element, the method further includes performing a cutting process to provide more than one individual semiconductor elements (see paragraph [0035] and figs. 2R and 2S) but is silent to wherein encapsulating each of the more than one individual semiconductor elements to form an encapsulation structure on the side of the wiring structure away from the first substrate, on a side surface of the wiring structure, and around the at least one semiconductor element.
However, Do discloses in a same field of endeavor, a method of forming a semiconductor package, including, inter-alia, a quantity of the at least one semiconductor element 32, 40 disposed over the first substrate is more than one (see paragraph [0024] and fig. 2e); and before encapsulating the at least one semiconductor element, the method further includes performing a cutting process to provide more than one individual semiconductor elements (see paragraph [0025]), wherein encapsulating each of the more than one individual semiconductor elements to form an encapsulation structure 104 on the side of the wiring structure 100 away from the first substrate, on a side surface of the wiring structure 100, and around the at least one semiconductor element 30, 40 (see paragraphs [0028]-[0029] and fig. 2f).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Do into the method for forming the semiconductor package of Hu modified by Kikuchi and Pagaila in order to enable the step of wherein encapsulating each of the more than one individual semiconductor elements to form an encapsulation structure on the side of the wiring structure away from the first substrate, on a side surface of the wiring structure, and around the at least one semiconductor element in Hu to be performed because in doing so the encapsulation protects the semiconductor element from external elements and contaminants (see paragraph [0028] of Do).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claim 4 is allowed over the prior art of record.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 4 as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein disposing the at least two second wiring layers on the side of the at least two first wiring layers away from the first substrate includes providing a second substrate, and forming the at least two second wiring layers on a side of the second substrate, disposing a side of the at least two second wiring layers away from the second substrate on the side of the at least two first wiring layers away from the first substrate, and removing the second substrate", as recited in independent claim 4
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al.		U.S. Patent 10,811,328	Oct. 20, 2020.
Shim et al.		U.S. Pub. 2018/0076142	Mar. 15, 2018.
Chen et al.		U.S. Pub. 2014/0102777	Apr. 17, 2014.
Tsukano et al.	U.S. Patent 7,649,749	Jan. 19, 2010.
Lin 			U.S. Pub. 2010/0301450	Dec. 2, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892